VaughN, J.
The defendant assigns as error the judgment of the trial court, contending that the court abused its discretion and showed malice toward the defendant by imposing an active sentence of six (6) to ten (10) years and by fixing bail pending appeal in the amount of $10,000.00.
Counsel for defendant concedes it to be elementary that, within the limit of the statute, punishment is left to the sound discretion of the trial judge. The sentence imposed was within the maximum authorized by Q.S. 14-54. It is equally fundamental that the amount to be fixed for bond pending appeal is largely in the discretion of the court below.
We have carefully examined the record and briefs filed in the case and hold that no abuse of discretion appears therein.
Affirmed.
BeocK and Britt, JJ., concur.